Carroll, J.
The plaintiff was injured in the Harvard Square ' subway station, by being pushed against a moving street car. At the time of the accident there were twenty or twenty-five persons on the station platform, which could accommodate between four and five thousand.
We can find no evidence in the record of previous acts at this station, from which it could be inferred that injury was likely *267to happen to the plaintiff by being crowded against an approaching car. The only evidence on this point was “that the people there were not orderly; that they almost ran to the cars,” — referring to the time of the plaintiff’s injury. There was nothing in this to show any previous disorder.
There was also evidence that on several occasions, at this particular time in the morning, passengers were seen to jump on the cars. There was no evidence that harm came to any one from this “jumping;” there was nothing in the manner of the crowding or pushing which made it unsafe for passengers and nothing was shown which would notify the defendant of danger or cause it to anticipate injury to the plaintiff. We think the case cannot be distinguished from Jackson v. Boston Elevated Railway, 217 Mass. 515, and cases therein cited, and it is governed thereby.
The defendant’s exceptions are sustained, and in accordance with St. 1909, c. 236, judgment is to be entered in the Superior Court for the defendant and a rescript is to go to that effect.

So ordered.